Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 7, 2022

                                      No. 04-22-00032-CV

                          IN THE INTEREST OF N.M.R., A CHILD

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01170
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellants’ parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The briefs of appellants K.H. and L.R. were originally due on February 28,
2022. On that date, appellant K.H. filed a motion requesting a thirty-day extension of time, and
we granted that motion. Although we did not receive a similar motion from appellant L.R., we
also extended his briefing deadline until March 31, 2022.

        Appellant K.H. timely filed her brief on March 31, 2022. However, at this time, we have
not received either a brief or a motion for extension of time from appellant L.R. We therefore
ORDER appellant L.R.’s appointed attorney, Mr. Jamal Rhadbane, to file appellant’s brief in
this appeal by April 18, 2022. If the brief is not filed by such date, this appeal will be abated to
the trial court for a hearing to determine if new appellate counsel should be appointed and to
consider whether sanctions should be imposed against Mr. Rhadbane for failing to timely file
appellant’s brief.




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court